Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (U.S. Pub. 2017/0193371A1).
With respect to claim 1, Shen et al. discloses a method comprising: 
receiving, at data processing hardware, a time series forecasting query from a user device (i.e., “The continuous streaming query may apply traditional query operators, such as aggregators, predicates, and joins, to a live data stream to produce a result set of attributes”(0020)), the time series forecasting query requesting the data processing hardware to perform a plurality of time series forecasts, each time series forecast being a forecast of future data based on respective current data (i.e., “a method includes receiving a data stream at an analytics device, applying at the analytics device, continuous streaming queries to the data stream to build a plurality of models simultaneously for a plurality of time windows, each of the models comprising an incremental machine learning algorithm with parameters optimized for one of the time windows, validating the models in parallel using real-time data at the analytics device, selecting at least one of the models based on a comparison of validation results for the models, and applying the selected model to the real-time data to generate a data prediction at the analytics device”(abstract)); 
for each time series forecast of the plurality of time series forecasts requested by the time series forecasting query, simultaneously (i.e., “a method includes receiving a data stream at an analytics device, applying at the analytics device, continuous streaming queries to the data stream to build a plurality of models simultaneously for a plurality of time windows, each of the models comprising an incremental machine learning algorithm with parameters optimized for one of the time windows, validating the models in parallel using real-time data at the analytics device, selecting at least one of the models based on a comparison of validation results for the models, and applying the selected model to the real-time data to generate a data prediction at the analytics device”(abstract)); 
training, by the data processing hardware, a plurality of models for the respective time series forecast (i.e., “a method includes receiving a data stream at an analytics device, applying at the analytics device, continuous streaming queries to the data stream to build a plurality of models simultaneously for a plurality of time windows, each of the models comprising an incremental machine learning algorithm with parameters optimized for one of the time windows, validating the models in parallel using real-time data at the analytics device, selecting at least one of the models based on a comparison of validation results for the models, and applying the selected model to the real-time data to generate a data prediction at the analytics device”(abstract)); 
for each respective model of the plurality of models, estimating, by the data processing hardware, using the respective current data, a respective relative quality of the respective model, the respective relative quality representing a quality of the respective model relative to each other model of the plurality of models(i.e., “a method includes receiving a data stream at an analytics device, applying at the analytics device, continuous streaming queries to the data stream to build a plurality of models simultaneously for a plurality of time windows, each of the models comprising an incremental machine learning algorithm with parameters optimized for one of the time windows, validating the models in parallel using real-time data at the analytics device, selecting at least one of the models based on a comparison of validation results for the models, and applying the selected model to the real-time data to generate a data prediction at the analytics device”(abstract) and Examiner asserts that validating the model in parallel using real-time data at the analytics device is the same the respective current data as claimed invention, further, the validate the model is the quality of model as claimed invention); 
selecting, by the data processing hardware, using the respective relative quality of each respective model, one of the plurality of models that best fits the respective time series forecast (i.e., “a method includes receiving a data stream at an analytics device, applying at the analytics device, continuous streaming queries to the data stream to build a plurality of models simultaneously for a plurality of time windows, each of the models comprising an incremental machine learning algorithm with parameters optimized for one of the time windows, validating the models in parallel using real-time data at the analytics device, selecting at least one of the models based on a comparison of validation results for the models, and applying the selected model to the real-time data to generate a data prediction at the analytics device”(abstract)); and 
forecasting, by the data processing hardware, the future data based on the selected best fitting model and the respective current data (i.e., “The time series data streams 14 may have short term correlations and context evolution over longer time-horizons. Machine learning algorithms may be used to detect anomalies or predict near-future events. In order to predict near future values (e.g., five minutes (or other time period)), the algorithms are modeled on recent data” (0022) and “The model (mathematical formula) may be computed as real-time data arrives from the data stream to produce a prediction of the value of interest in the near future. The results may comprise, for example, a continuous stream of values at a specified offset in time from the current time. As described below, the models may be continuously updated based on recent data so that the system is sensitive to context changes” (0029), 0036); and 
returning, by the data processing hardware, to the user device, the forecasted future data for each of the plurality of time series forecasts requested by the time series forecasting query (fig. 4 shows the model predictor to product the result stream at 46  or fig. 3 show at step 38 or “a model that best predicts or indicates action trends in data may be selected based on a rank or validation score. The selected model is applied to the real-time data to generate a data prediction at the analytics device 10 (step 38). The model (mathematical formula) may be computed as real-time data arrives from the data stream to produce a prediction of the value of interest in the near future.  The results may comprise, for example, a continuous stream of values at a specified offset in time from the current time. As described below, the models may be continuously updated based on recent data so that the system is sensitive to context changes” (0029), “The result of the query is to rank the different models based on the accuracy/ranking measure implemented in the ‘validate_TS’ function and return either a single model or a top few models that can be combined as an ensemble model to generate a prediction”(0039) and Examiner asserts based on the a specified offset in time, forecasting query will produce a prediction of the value in future data ).  
With respect to claim 2, Shen et al. discloses wherein the time series forecasting query comprises only a single query (i.e., “The result of the query is to rank the different models based on the accuracy/ranking measure implemented in the ‘validate_TS’ function and return either a single model or a top few models that can be combined as an ensemble model to generate a prediction”(0039).  
With respect to claim 3, Shen et al. discloses the method of claim 2, wherein the single query comprises a Structured Query Language (SQL) query (i.e., “in-database predictive analytics may be enabled so that relational operators SQL (Structured Query Language) may be supported natively” (0013)).  
With respect to claim 6, Shen et al. discloses wherein each model of the plurality of models for each respective time series forecast comprises an auto regressive integrated moving average model (i.e., “the time series model may use three parameters (e.g., p, q, d), which are functions of the number of data points in the history that will be considered (e.g., as used in ARIMA (Autoregressive Integrated Moving Average) models). T” (0037)).  
Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over Shen et al. (U.S. Pub. 2017/0193371A1) and further in view of Hill et al. (U.S. Pub.  2019/0384762 A1)
With respect to claim 4, Shen et al. discloses the method of claim 2, wherein the single query comprises a reference to three columns of a table (i.e., “The result of the query is to rank the different models based on the accuracy/ranking measure implemented in the ‘validate_TS’ function and return either a single model or a top few models that can be combined as an ensemble model to generate a prediction”(0039) but Shen et al. do not explicitly disclose the single query comprises a reference to three columns of a table.  However, Hill et al. discloses the single query comprises a reference to three columns of a table (i.e., “Creation of context with and without a query being entered: [0159] 12) A dataset about US presidents contains three columns—‘president’, ‘inauguration’, ‘lines of speech’—the middle column (which contains years >=1789,<=2017) could also be a 4 digit integer” (0158-0159)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have different number of column in table as Hill’s feature in order to have query to different column in table for the stated purpose has been well known in the art as evidenced by teaching of Hill et al.
	With respect to claim 5, Januschowski et al. discloses the method of claim 4, wherein the three columns of the table comprise: a first column comprising timestamp data (fig. 2 shows column date); a second column comprising the current data (fig. 2 shows sale column as the current date as claimed invention); and a third column comprising time series forecast identification data (i.e., “Table 260 shows a few examples of the kinds of queries regarding future I1 demand that may be posed programmatically to the forecaster 250. Some customers may want to know how many total sales should be expected to occur in a given data range” (col. 12, lines 16-22)).  
Claims 7-9 are rejected under 35 U.S.C 103(a) as being unpatentable over Shen et al. (U.S. Pub. 2017/0193371A1) and further in view of Januschowski et al. (U.S. Pat. 11.120.361 B1).
With respect to claim 7, Shen et al. discloses all limitations recited in claimed 6 except for wherein training the plurality of models comprises performing hyper-parameter tuning.  However, Januschowski et al. discloses the method of claim 6, wherein training the plurality of models comprises performing hyper-parameter tuning (i.e., “for conducting single-machine experiments on small data sets to debug algorithms and/or fine tune models, or for running a single learning algorithm on a cluster of servers to test model changes on a larger dataset. The service may be used in an automated mode, e.g., using large clusters of servers as execution platforms, to generate demand predictions for large inventories using a predefined ensemble or combination of learning algorithms with a fixed set of features and hyper-parameters in various embodiments” (col. 4, lines 42-53)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have hyper-parameter tuning as Januschowski et al.’s feature to select accurate model with larger clusters of servers for the stated purpose has been well known in the art as evidenced by teaching of Januschowski et al.
With respect to claim 8, Januschowski et al. discloses wherein forecasting the future data comprises modeling seasonal effects (i.e., “, some models may be tailored towards specific groups of items that share characteristics such as seasonality, or towards groups of items within a particular price range. In at least one embodiment” (col. 7, lines 61-65)).  
With respect to claim 9, Januschowski et al. discloses wherein forecasting the future data comprises modeling holiday effects (i.e., ‘It is noted that the winter Boolean variable shown in FIG. 16 represents one example of temporal variables which may be used in various embodiments; other seasonality-related or holiday-related temporal variables (e.g., an xmas variable which may be evaluated to True in some countries for a few weeks prior to Christmas or December 25) may be employed in other embodiments…  that are to be obtained from various learning algorithms to respond to prediction requests whose targeted forecasting period overlaps at least in part with the time periods represented by the temporal variables” (col. 27, lines 51-62)).  
Claims 10-11 are rejected under 35 U.S.C 103(a) as being unpatentable over Shen et al. (U.S. Pub. 2017/0193371A1) and further in view of Gold et al. (U.S. Pub.  2020/0125941 A1)
With respect to claim 10, Shen at al. disclose all limitations recited in claim 1 except for wherein forecasting the future data comprises modeling drift.  However, Gold et al. discloses or wherein forecasting the future data comprises modeling drift (i.e., “the trending information for the artificial intelligence or machine learning pipeline may be used to validate certain models, identify data drift, or used for a variety of other purposes” (0235)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Gold et al’s feature in order to train model accuracy for the stated purpose has been well known in the art as evidenced by teaching of Gold et al.
With respect to claim 11, Gold et al. discloses wherein forecasting the future data comprises performing anomaly detection (i.e., “Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline” (0193)) (same motivation above).  
Claim 12 is rejected under 35 U.S.C 103(a) as being unpatentable over Shen et al. (U.S. Pub. 2017/0193371A1) and further in view of Frank et al. (U.S. Pat.  11232466 A1)
With respect to claim 12, Shen et al. discloses all limitations recited in claim 1 except wherein determining which model of the plurality of models best fits the respective time series forecast comprises determining which model has a lowest Akaike information criterion (AIC).  However, Frank et al. discloses wherein determining which model of the plurality of models best fits the respective time series forecast comprises determining which model has a lowest Akaike information criterion (AIC)  (i.e., “ the model {circumflex over (θ)} may be evaluated using other information-based criteria, such as the Akaike information criterion (AIC), which is a measure of the relative quality of a statistical model given the number of parameters in the model and the likelihood of the data”(1664)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Frank et al’s feature to get correct the model for the stated purpose has been well known in the art as evidenced by teaching of Frank et al.
With respect to claims 13-24, the claims 13-24 are rejected as claims 1-12 above since the set of claims 13-24 are similar with set of claims 1-12 but different form.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Miao Fan et al. discloses Method and Device for Evaluating comment quality, and Computer readable storage medium, U.S. Pub. No. 2020/0278976 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 23, 2022